Citation Nr: 0506032	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  96-00 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for sinusitis.


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had active service from July 1960 to December 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied service connection for 
sinusitis.  

In November 1995, the Veteran testified at a personal hearing 
at the San Juan RO.  

In March 2000, the Board remanded the case to the RO in order 
to schedule a Board  hearing.  However, the veteran 
ultimately decided against this and declined such a hearing.  
In April 2001, the Board again remanded the case in order to 
assure compliance with the notice and duty to assist 
provisions contained in the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Finally, in August 2003, the Board once again remanded the 
matter pursuant to the United States Court of Appeals for the 
Federal Circuit's decision in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  The matter is now once again before the Board for 
disposition.  


FINDING OF FACT

The veteran does not currently have sinusitis attributable to 
military service or to any incident of active duty.


CONCLUSION OF LAW

Sinusitis was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

					I.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
This law eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to the duty to 
provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted 
recently.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The regulations add nothing of substance to the 
new law, and the Board's consideration of the regulations 
does not prejudice the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, a May 2002 letter to veteran 
informed the veteran of the criteria necessary in order to 
establish service connection for sinusitis.       

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
Here, supplemental statements of the case (SSOC), issued in 
September 2002 and March 2004, stated the above-described 
duties, stating that provided certain criteria were met, VA 
would make reasonable efforts to help him to obtain relevant 
records necessary to substantiate his claims, to include 
developing for all relevant records not in the custody of a 
Federal department or agency, see 38 C.F.R. § 3.159(c)(1) 
(2004), to include records from State or local governmental 
sources, private medical care providers, current or former 
employers, and other non-Federal government sources.  He was 
further advised that VA would make efforts to obtain records 
in the custody of a Federal department or agency.  See 38 
C.F.R. § 3.159(c)(2) (2004).  Finally, he was notified that 
VA would obtain his service medical records and other 
relevant records pertaining to his active duty that are held 
or maintained by a governmental entity, records of relevant 
medical treatment or examination at VA health care facilities 
or at the expense of VA, and any other relevant records held 
by any Federal department or agency which he adequately 
identifies and authorizes VA to obtain.  See 38 C.F.R. 
§ 3.159(c)(3) (2004).  Here, the veteran's records from the 
Social Security Administration (SSA) have been obtained and 
the veteran was afforded a VA examination in February 2004.  
Although the veteran referenced treatment by certain private 
medical providers in his VA Form 9, he stated that he was 
unable to find records of such treatment because the treating 
doctors are deceased.  In addition, at the November 1995 RO 
hearing, the veteran stated that he received post-service 
treatment while living in New York, but his descriptions were 
vague, and the only facility he remembered going to did not 
possess any records for him, according to his testimony.  
Given the foregoing, the Board finds that VA has complied 
with its duty to notify the appellant of the duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).     

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  For instance, the September 2002 
March 2004 SSOC's included the language of 38 C.F.R. 
§ 3.159(b)(1).  In addition, the May 2002 RO letter to the 
veteran stated that VA was giving the veteran the opportunity 
to submit any additional medical evidence not previously 
considered with regard to his claim of entitlement to service 
connection for sinusitis.  Thus, the May 2002 letter, 
combined with the supplemental statements of the case, 
clearly complies with the section 5103 content requirements, 
to include 38 C.F.R. § 3.159(b)(1).  See also VAOPGCPREC 7-
2004.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a clam for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  
The Court acknowledged in Pelegrini at 120 that where, as 
here, the Section 5103(a) notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice.  Rather, the appellant has the right 
to content-complying notice and proper subsequent VA process.  
This has been given to the appellant in this case.

Accordingly, in the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Further 
development and further expending of VA's resources is not 
warranted.

				II.  Service Connection

The veteran asserts that he has a sinus condition as a result 
of his military service.  Service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.

Here, there are service medical records documenting 
hospitalization by the veteran from October 14, 1960 to 
October 21, 1960 for sinusitis; however, the records show 
that it was a temporary condition and that the veteran 
responded well to treatment and was released back to duty.  
Routine laboratory and X-Ray studies were noted to be 
essentially within normal limits.  However, there was 
evidence of nasal congestion and pus from the left frontal 
sinus.  The diagnosis was sinusitis, acute, left maxillary 
and frontal.  On a December 1960 Report of Medical History 
the veteran checked "YES" to having had sinusitis and in 
the physician's summary it was noted that the veteran had 
sinusitis, moderate.    

The first post-service medical evidence of treatment for the 
veteran's condition is contained in a memorandum by Rafael 
Diaz Martinez, M.D., dated August 1996, which stated that the 
veteran was under his care in October 1987 for persistent 
nasal obstruction, and indicating mild bilateral maxillary 
sinusitis.  Thus, the first post-service treatment for the 
veteran's claimed condition occurred twenty-seven years 


after separation from service, and this lengthy period 
without evidence of the claimed condition weighs against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Records obtained from SSA include a June 2002 report from Dr. 
Pedro J. Vendrell which listed allergic sinus condition under 
the heading of residual functional capacity.  A June 2002 
report by Dr. Antonio Aponte-Gracia noted chronic sinusitis 
under review of systems, but did not list such under his 
diagnostic impressions.  Furthermore, the SSA Disability 
Determination, dated October 2002, listed a primary diagnosis 
of chronic pulmonary insufficiency and a secondary diagnosis 
of bronchial asthma.  Sinusitis was not diagnosed.  

A February 2004 X-ray report listed an impression of soft 
tissue mass projecting in the floor of the right maxillary 
antrum suspicious for a retention cyst.     

A February 2004 VA examination report noted that the 
veteran's medical records had been reviewed and reference was 
made to the October 1960 hospitalization.  The veteran 
reported nasal congestion, shortness of breath, and 
headaches.  Upon physical examination, the nasal mucosa was 
normal and the septum was in the midline.  There was no 
purulent discharge or crusting and there was no nasal 
obstruction.  The diagnoses were normal nasal mucosa and 
retention cyst, right maxillary sinus, osteoma, right 
frontal.  The examiner stated that there was no evidence of 
sinusitis and that none of the findings were consistent with 
sinusitis.  He further stated that there was no relation to 
his service.  

Based on the foregoing, the preponderance of the evidence is 
against the veteran's claim.  The veteran must submit proof 
of a presently existing disability resulting from service in 
order to merit an award of compensation.  See Degmetich v. 
Brown, 104 F.3d 1328, 1331-33 (Fed. Cir. 1997).  Absent 
evidence of current disability, the claimed condition cannot 
be service-connected.  As is illustrated above, the most 
recent medical report found that there was no evidence of 
sinusitis.



Furthermore, VA is not required to obtain any additional 
medical opinion in this case.  In Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003), the Federal Circuit held that the 
veteran is required to not only show that he or she is 
disabled, but also show some causal connection between his or 
her disability and the period of military service before VA 
is obligated to provide a medical examination or obtain a 
medical opinion.  Here, the medical evidence does not show 
that the veteran is currently suffering from sinusitis.  
Concomitantly, no causal connection between sinusitis and his 
period of military service has been demonstrated.  
    
In sum, the evidence indicates that the first post-service 
treatment for the claimed condition occurred twenty-seven 
years after the veteran's separation from service.  This is 
coupled with the absence of a competent medical opinion 
linking the veteran's alleged sinusitis condition to his 
service and, additionally, the February 2004 VA examination 
report in which the examiner concluded that the veteran did 
not have sinusitis.  Accordingly, service connection for 
sinusitis is not warranted.  

The Board has considered the veteran's oral and written 
testimony submitted in support of his argument that he has a 
sinusitis condition that should be service connected.  His 
statements are not competent evidence of a diagnosis, nor are 
they competent evidence of a nexus between the claimed 
condition and his service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the veteran's claim must be denied.  

In reaching this decision, the Board considered the benefit-
of-the-doubt rule.  However, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Service connection for sinusitis is denied.  



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


